Emery J.
This is an action of replevin. The only question in the case is, whether the action should have been brought in the county of Hancock, rather than in Kennebec. And the reason for raising this question, is, that the plaintiff had become the owner of the mare by exchange with one Priest. Subsequently, Priest, having obtained possession of the mare and claiming to be the owner, exchanged her, at China, in the county of Kennebec, with the defendant, for another horse, and a small sum of money by way of boot; the defendant supposing Priest to have *262been the owner of the mare. After taking a journey westward, the defendant returned with her to his residence at Ellsworth, in the county of Hancock. There he detained the mare, and there the writ in this action was served.
The action of replevin, by our statute, is local. That is, it must be brought either in the county where the original taking-was, or where the chattel may be detained. It is not exclusively confined to the place of the last detention. The statute should receive a liberal construction, as it is a remedial statute. There is not readily discernible a reason for putting the action of replevin upon any different ground from that of all other personal actions of trespass for taking goods.
Even those actions, in cases between citizens of the State, must be brought in the county where one of the parties live. And the plaintiff having, in this case, elected to prosecute in the county where the original wrongful taking of his property was performed, as the jury have said, we feel bound to render

Judgment oh the verdict*